      Case 5:19-cv-00361-DPM Document 34 Filed 05/20/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

JAMES McALPHIN
ADC #88328                                             PLAINTIFF

v.                     No: 5:19-cv-361-DPM-BD

BRUCE McCONNELL, Sgt., Varner
Supermax, ADC; and JOHNSON,
Lieutenant, Varner Supermax, ADC                     DEFENDANTS


                                ORDER
     1. The Court withdraws the reference.
     2. McAlphin hasn't paid the filing fee; and the time to do so has
passed. Doc. 31. His remaining claims will therefore be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                       D.P. Marshall Jr.
                                       United States District Judge
